DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6 and 18-23 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 18 and 23 (see Remarks page 7 filed on 04/28/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kimoto (US 2004/0090655) discloses image transmitting device includes a scanner that scans an image of a document, a memory that stores scanned image data, a controller that connects to a communication medium and an extracting unit that extracts various pieces of information other than image data included in the stored image data. A converter converts the extracted various pieces of information into extracted image data and transmits the extracted image data along with the scanned image data as transmission image data, (Para 0016-0030). However, Kimoto does not disclose in the affirmative, “wherein, if the identification information and the request are received from the external apparatus and the request is a color request, the image processing apparatus transmits, to the external apparatus, the color image stored in an area corresponding to the received identification information, and wherein, if the identification information and the request are received and the request is a monochrome request, the image processing apparatus transmits, to the external apparatus, a monochrome image which is converted from the color image.”
Further, the next closest prior art Muraishi (US 2010/0245952) discloses image processing apparatus which reads an original to generate monochrome image data, comprises a determination unit configured to determine which of a first instruction to read the original using RGB sensors or a second instruction to read the original using a BW sensor is input; a reading unit configured to read the original using the RGB sensors when the determination unit determined that the first instruction is input, and read the original using the BW sensor when the determination unit determined that the second instruction is input; and a generation unit configured to generate monochrome image data by reading the original by the reading unit using the respective sensors, (Para 0026-0074). However, Muraishi does not disclose in the affirmative, “wherein, if the identification information and the request are received from the external apparatus and the request is a color request, the image processing apparatus transmits, to the external apparatus, the color image stored in an area corresponding to the received identification information, and wherein, if the identification information and the request are received and the request is a monochrome request, the image processing apparatus transmits, to the external apparatus, a monochrome image which is converted from the color image.”
Finally, the next closest prior art Matsuyama (US 2003/0193692) discloses facsimile apparatus comprises a control portion for performing control of the whole of the facsimile apparatus, an operation portion, a display portion, a RAM for image memory, a ROM for storing programs and data, a communication control portion for “wherein, if the identification information and the request are received from the external apparatus and the request is a color request, the image processing apparatus transmits, to the external apparatus, the color image stored in an area corresponding to the received identification information, and wherein, if the identification information and the request are received and the request is a monochrome request, the image processing apparatus transmits, to the external apparatus, a monochrome image which is converted from the color image.”
Therefore, the prior arts Kimoto, Muraishi and Matsuyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein, if the identification information and the request are received from the external apparatus and the request is a color request, the image processing apparatus transmits, to the external apparatus, the color image stored in an area corresponding to the received identification information, and wherein, if the identification information and the request are received and the request is a monochrome request, the image processing apparatus transmits, to the external apparatus, a monochrome image which is converted from the color image.”

Regarding independent claim 18, the closest prior art, Kimoto (US 2004/0090655) discloses image transmitting device includes a scanner that scans an image of a document, a memory that stores scanned image data, a controller that connects to a communication medium and an extracting unit that extracts various pieces of information other than image data included in the stored image data. A converter converts the extracted various pieces of information into extracted image data and transmits the extracted image data along with the scanned image data as transmission image data, (Para 0016-0030). However, Kimoto does not disclose in the affirmative, “if the identification information and the request are received and the request is a color request, transmitting, to the external apparatus, the color image stored in an area corresponding to the received identification information; and if the identification information and the request are received and the request is a monochrome request, transmitting, to the external apparatus, a monochrome image which is converted from the color image.”
Further, the next closest prior art Muraishi (US 2010/0245952) discloses image processing apparatus which reads an original to generate monochrome image data, comprises a determination unit configured to determine which of a first instruction to read the original using RGB sensors or a second instruction to read the original using a BW sensor is input; a reading unit configured to read the original using the RGB “if the identification information and the request are received and the request is a color request, transmitting, to the external apparatus, the color image stored in an area corresponding to the received identification information; and if the identification information and the request are received and the request is a monochrome request, transmitting, to the external apparatus, a monochrome image which is converted from the color image.”
Finally, the next closest prior art Matsuyama (US 2003/0193692) discloses facsimile apparatus comprises a control portion for performing control of the whole of the facsimile apparatus, an operation portion, a display portion, a RAM for image memory, a ROM for storing programs and data, a communication control portion for performing connection to the other facsimile, a JPEG coding portion for coding a transmitting color original document, a monochrome coding portion for coding the transmitting monochrome original document, and an original document reading portion. The facsimile apparatus converts the color original document to the monochrome original document when transmitting the color original document in monochrome and adds the message indicating that the color original document was transmitted in monochrome to the color original document when the facsimile apparatus tries to transmit the color original document and the other facsimile declares that the other “if the identification information and the request are received and the request is a color request, transmitting, to the external apparatus, the color image stored in an area corresponding to the received identification information; and if the identification information and the request are received and the request is a monochrome request, transmitting, to the external apparatus, a monochrome image which is converted from the color image.”
Therefore, the prior arts Kimoto, Muraishi and Matsuyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “if the identification information and the request are received and the request is a color request, transmitting, to the external apparatus, the color image stored in an area corresponding to the received identification information; and if the identification information and the request are received and the request is a monochrome request, transmitting, to the external apparatus, a monochrome image which is converted from the color image.”

Regarding independent claim 23, the closest prior art, Kimoto (US 2004/0090655) discloses image transmitting device includes a scanner that scans an image of a document, a memory that stores scanned image data, a controller that connects to a communication medium and an extracting unit that extracts various pieces of information other than image data included in the stored image data. A converter converts the extracted various pieces of information into extracted image data  “a communicator that receives, from the external apparatus, identification information and a request for the image, wherein, in accordance with reception of the identification information and the request, the image processing apparatus transmits, to the external apparatus, the image stored in an area corresponding to the received identification information.”
Further, the next closest prior art Muraishi (US 2010/0245952) discloses image processing apparatus which reads an original to generate monochrome image data, comprises a determination unit configured to determine which of a first instruction to read the original using RGB sensors or a second instruction to read the original using a BW sensor is input; a reading unit configured to read the original using the RGB sensors when the determination unit determined that the first instruction is input, and read the original using the BW sensor when the determination unit determined that the second instruction is input; and a generation unit configured to generate monochrome image data by reading the original by the reading unit using the respective sensors, (Para 0026-0074). However, Muraishi does not disclose in the affirmative, “a communicator that receives, from the external apparatus, identification information and a request for the image, wherein, in accordance with reception of the identification information and the request, the image processing apparatus transmits, to the external apparatus, the image stored in an area corresponding to the received identification information.”
“a communicator that receives, from the external apparatus, identification information and a request for the image, wherein, in accordance with reception of the identification information and the request, the image processing apparatus transmits, to the external apparatus, the image stored in an area corresponding to the received identification information.”
Therefore, the prior arts Kimoto, Muraishi and Matsuyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “a communicator that receives, from the external apparatus, identification information and a request for the image, wherein, in accordance with reception of the identification information and the request, the image processing apparatus transmits, to the external apparatus, the image stored in an area corresponding to the received identification information.”

Dependent claims 2-6 and 19-22 are allowed because of their dependency to claims 1, 18 and 23 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677